74 F.2d 749 (1935)
COMMISSIONER OF INTERNAL REVENUE
v.
KERBAUGH.
No. 2957.
Circuit Court of Appeals, First Circuit.
January 16, 1935.
Harry Marselli, Sp. Asst. to Atty. Gen. (Frank J. Wideman, Asst. Atty. Gen., and J. Louis Monarch and Sewall Key, Sp. Assts. to Atty. Gen., on the brief), for Commissioner of Internal Revenue.
Henry S. Kerbaugh, pro se.
*750 Argued before BINGHAM, WILSON, and MORTON, Circuit Judges.
PER CURIAM.
The Board of Tax Appeals is authorized to establish its own rules of procedure and to determine whether those rules are complied with. Where their decision of such a question is not shown to be clearly wrong, it should not be disturbed.
The decision of the Board of Tax Appeals is affirmed.